Citation Nr: 1716949	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether a prior rating decision denying entitlement to service connection for bilateral pes planus with calluses should be reversed or revised on the basis of clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus with calluses.

3.  Entitlement to service connection for bilateral pes planus with calluses.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1979 to February 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
A video conference hearing was held before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to service connection for pes planus, and whether a prior rating decision denying entitlement to service connection for bilateral pes planus with calluses should be reversed or revised on the basis of CUE are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a January 1995 rating decision, the AOJ denied reopening the Veteran's claim for service connection for pes planus.  Although the Veteran filed a Notice of Disagreement (NOD) with the decision, he did not perfect an appeal following the issuance of an April 1995 Statement of the Case (SOC), or submit new and material evidence within the one-year period.

2.  The evidence received since the April 1995 SOC, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSION OF LAW

1.  The January 1995 rating decision denying reopening the Veteran's claim for service connection for pes planus is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for bilateral pes planus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a claim that has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it, the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In a January 1995 rating decision, the AOJ continued the denial of the Veteran's claim for service connection for bilateral pes planus.  The AOJ found that that no material evidence was submitted to reopen the Veteran's claim.  The Veteran submitted a timely NOD, and the AOJ issued an April 1995 SOC.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year period.  Therefore, the January 1995 rating decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the April 1995 SOC, the evidence of record included the Veteran's service treatment records, VA treatment records, buddy statements from October and November 1994, a high school basketball photo, and a report from Dr. A.S. (initials used to protect privacy).

The non-duplicative evidence received since the January 1995 rating decision includes a statement from the Veteran that he had his feet examined by a doctor, and that the doctor drafted a letter based on his findings.  Indeed, the Veteran's representative stated that the doctor provided a written statement that physical training may have caused or exacerbated the Veteran's foot disability.  See Bd. Hrg. Tr. at 12.  The Board finds that the evidence received since the April 1995 SOC includes evidence that is both new and material to the claim.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007) (noting that "lay evidence can be competent and sufficient to establish a diagnosis of a condition when," among other things, "the layperson is reporting a contemporaneous medical diagnosis").  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis that may be causally related to an in-service event or injury.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for pes planus is reopened.



ORDER

New and material evidence having been submitted, the claim for service connection for pes planus is reopened.
REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In the March 2010 decision, the AOJ denied the Veteran's claim to reopen a claim of entitlement to service connection for pes planus and denied his motion to reverse or revise a prior decision on the basis of CUE.  Liberally construing the Veteran's March 2010 NOD, he expressed disagreement with the RO's decision as to both issues.  Although the RO addressed the new and material claim in a May 2011 SOC, it did not address the Veteran's CUE motion.  Thus, the Board is obligated to remand the issue for proper development, to include issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Additionally, a November 2016 VA Form 21-0820 indicates that Veteran was going to submit a doctor's letter for review, and his representative indicated that he was going to submit the doctor's letter to the RO at the time of his February 2017 video conference hearing.  On review, that letter has not been associated with the claims file.  Therefore, on remand, the AOJ should ensure that document is associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC to address the issue of whether a prior rating decision denying entitlement to service connection for bilateral pes planus with calluses should be reversed or revised on the basis of CUE.  

Thereafter, the Veteran should be afforded the opportunity to perfect an appeal by submitting a timely Substantive Appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should ensure that the doctor's letter that was discussed during the Veteran's February 2017 Board video conference hearing, which the Veteran's representative indicated he was going to submit to the RO at the time the hearing, is associated with the Veteran's claims file, to include contacting the Veteran and his representative to have them submit another copy if necessary.  

The AOJ should also secure any outstanding VA treatment records.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


